Citation Nr: 1737541	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-20 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee condition status post surgery.  

3.  Entitlement to service connection for hypertension (claimed as high blood pressure).

4.  Entitlement to service connection for skin cancer (claimed as cancer removed of left head and left cheek).

5.  Entitlement to service connection for a respiratory disability to include hay fever.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1962 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since been transferred to the North Little Rock, Arkansas RO.  

In July 2017, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The Board notes that the Veteran was represented by the California Department of Veterans Affairs.  During his July 2017 hearing, however, the Veteran stated that he permanently moved to Arkansas and that the California Department of Veterans Affairs was no longer representing him and that he was proceeding pro se. 

Although the Veteran initially filed a claim for entitlement to service connection for hay fever as reflected on the title page the Board has restyled the issue to include any potentially relevant respiratory claims raised in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Veteran appeals the denial of service connection for bilateral hearing loss, a left knee condition status post surgery, hypertension (claimed as high blood pressure),  skin cancer and a respiratory disability to include hay fever.  He claims that he had a severe left knee injury in service resulting in surgery on his left knee.  According to the Veteran, he sustained hearing damage in service due to the 18 months he spent on the rifle range.  Although he does not recall exactly when his hay fever began, he recalled having red eyes and sneezing during service when coming back from the field.  He recalled being taken to sick bay and taking pills.  The Veteran also testified that he started taking blood pressure pills in 1990 or 1992 but he was unsure when his hypertension began.  He testified that his skin cancer is attributable to sun exposure during service.  As a rifle range officer, he testified that he was outside daily.  

Service treatment records show that in July 1962 the Veteran was noted to have blood pressure of 140/90 on his original examination but that other blood pressure examination readings came within normal limits.  Blood pressure readings to include 136/80, 148/84, 130/90 and 150/100 were shown in December 1963.  The Veteran was treated in January 1964 for cough and nasal congestion.  An assessment was given of upper respiratory infection at that time.  Service treatment records further show that the Veteran injured his left knee during a football game in October 1964.  Medial collateral ligament left knee was diagnosed.  In January 1965, it was noted that the Veteran had not been able to fully extend his left knee since his injury.  Surgical repair of medial meniscus was recommended.  

In relation to his claims, the Veteran was scheduled for a VA examination(s) in April 2013.  He, however, failed to report for the examination.  During his hearing, he explained that he was in the process of moving from California to Arkansas at that time and did not receive notice of the examination in time to attend.  The Board finds that the Veteran has presented good cause for his failure to appear.  As such, he should be afforded another opportunity to present for a VA examination(s).

Pursuant to 38 U.S.C.A. § 5103A (d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  In light of the lay statements of record and service treatment records, the Board finds that a VA examination is needed for proper adjudication of the claims.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the claims for service connection are remanded.  On remand, ongoing VA and private treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims folder any outstanding VA outpatient treatment records to include records from the San Diego and Little Rock VA Medical Centers.  

2. Ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his disabilities to include from Dr. Frank. All attempts to procure such records must be documented in the file.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss disability.  Access to VBMS must be made available to the examiner for review.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss had its onset in or is causally related to service.  In providing this opinion, the examiner must be advised that the Veteran was a motor transport officer in service and he claims hearing damage in service due to noise exposure on the rifle range.  The VA examiner should provide a complete rationale for any opinions provided.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability.  Access to VBMS must be made available to the examiner for review.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left knee disability had its onset in or is causally related to service.  In providing this opinion, the examiner must address the in service left knee injury in October 1964, the diagnosis of medial collateral ligament left knee, the January 1965 notation that the Veteran had not been able to fully extend his left knee since his injury and the surgical recommendation.  The VA examiner should provide a complete rationale for any opinions provided.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  Access to VBMS must be made available to the examiner for review.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in or is causally related to service.  In providing this opinion, the examiner must address the abnormal in service blood pressure readings to include 140/90, 136/80, 148/84, 130/90 and 150/100.  The VA examiner should provide a complete rationale for any opinions provided.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  

6. Schedule the Veteran for a VA examination to determine the nature and etiology of his skin cancer.  Access to the VBMS must be made available to the examiner for review.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's skin cancer had its onset in or is causally related to service.  In providing this opinion, the examiner must address the Veteran's claim that his skin cancer may be due to daily sun exposure during service.  The VA examiner should provide a complete rationale for any opinions provided.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  

7. Schedule the Veteran for a VA examination to determine the nature and etiology of his respiratory disability to include hay fever.  Access to the VBMS must be made available to the examiner for review.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability had its onset in or is causally related to service.  In providing this opinion, the examiner must address the January 1964 showing of cough and nasal congestion and assessment of upper respiratory infection.  The VA examiner should provide a complete rationale for any opinions provided.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  

8. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

